By the Court, Bronson, J.
The statute provides, that “ when the ship or vessel shall depart from the port at which she was when such debt was contracted, to some other port within this state, every such debt shall cease to be a lien at the expiration of twelve days after the day of such departure; and in all cases such lien shall cease immediately after tire vessel shall have left this state.” (2 R. S. 493, § 2.) The reasonable construction is, that the lien ceases when the vessel departs from the port where the repairs were made, or leaves the state, upon a voyage or trip in the pursuit of some kind of trade or business. Here there was nothing but an experimental excursion byway of trying the newly repaired boilers, without any intern*496tion on the part of the master to leave the state for any purpose. And although, at the request of the friends he had invited to go with him, he passed outside of Staten Island, and made a short stop at Perth Amboy, I think this was not a leaving of the state within the meaning of the statute.
Judgment affirmed.